Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6 are rejected under 35 U.S.C. 103 as being unpatentable over Weyer (US 5,158,420).
 	Re claim 1, Weyer teaches an excavator (generally 10) having a rotatable arm (generally 12), the excavator comprising: a vehicle body configured to have a hydraulic pump (not shown, column 9, line 4); a boom (generally 14) connected to the vehicle body at one end thereof, a boom cylinder (generally 18) coupled between the vehicle body and the boom, and configured to receive hydraulic energy from the hydraulic pump and operate the boom; an arm (generally 12) connected to a remaining end of the boom; an arm cylinder (generally 30) coupled between the boom and the arm, and configured to receive hydraulic energy from the hydraulic pump and operate the arm; a bucket (generally 40) connected to an end of the arm; and a bucket cylinder (generally 52) coupled between the arm and the bucket, and configured to receive hydraulic energy from the hydraulic pump and operate the bucket; wherein the arm comprises: a first body (generally 20) connected to the remaining end of the boom; a second body 
a bearing (generally figures 6-8) including an inner ring (generally 20b) coupled to the first body and an outer ring rotatably coupled to the inner ring and coupled to the second body; a hydraulic motor (generally 300) coupled to the first body, and configured to receive hydraulic energy from the hydraulic pump and generate rotating force intended for rotational movement of the second body; a drive gear (generally 302) coupled to a shaft of the hydraulic motor; and a driven gear (generally 304) formed on an outer circumferential surface of the outer ring (generally 166), and configured to be engaged with the drive gear and receive rotating force of the hydraulic motor through the drive gear, 
wherein the arm further comprises a rotary joint (generally 160, figure 6) disposed between the first body and the second body and configured to transfer oil so that transfer of hydraulic energy from the hydraulic pump to the arm cylinder and the bucket cylinder can be maintained during 
Weyer (figure 6) appears to show the claimed number and arrangement of ports, channels, passages, sealing grooves and members as claimed. However for sake of clarity of record, it is noted that Weyer (column 14, line 13) notes that various modification are envisioned and so it would have been obvious to one of ordinary skill in the art before filing to have modified Weyer to be as claimed to have the desired number and arrangement of parts to power the desired number and type devices in a given situational need and arrangement.
Re claim 6, Weyer is unclear how the rotating part is constrained to move with the second body. Weyer shows (figure 6, etc.) a catch protrusion (one of the bolt or bolt hole) is formed on the outer circumferential surface of the rotating part; and a stopper (the other of the bolt and bolt hole) configured to be engaged with the catch protrusion so that the rotating part .

 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weyer (US 5,158,420) in view of Suzuki (JP2009-002399A).
 	Re claims 7,8, Weyer does not mention a brake or relief valve. Suzuki teaches a hydraulic brake using a relief valve (generally 5a, figures 1,2, paragraph 26, abstract). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Weyer as claimed in order to further control movement and/or limit oil pressure.

Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Weyer (US 5,158,420) in view of Kubota (JP06049550).
 	Re claims 9,10, Weyer appears to show (generally figures 6-8) a motor bracket and protective cover(s) for the gears and motor but does not appear to discuss them in the written specification. Kubota teaches (figure 6) a support (generally 3) for a motor (generally 8) with protective cover .
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamoto (figure 3), Kimoto (figures 2,4,8), Jung (all figures) & Weyer (‘504) teaches very similar rotary joint to applicants & Jung’s overall device is also very similar.
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Applicant argues that particularly Aoyanagi & Choi as well as the other references, do not have the exact same port/gear/body/groove arrangement as claimed. New reference Weyer is added showing the claimed invention in place of Aoyanagi & Choi and meets the claimed limitations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652